On November 9, 1936, plaintiff in error filed petition in error with case-made attached in this court, and on November 9, 1936, brief of plaintiff in error was filed.
The defendants in error have failed to file any brief or offer any excuse for such failure. Upon authority of City of Oklahoma City v. Blondin, 163 Okla. 276, 21 P.2d 1053, this cause is reversed and remanded, with directions to vacate the order denying the writ of mandamus and to grant the writ.
OSBORN, C. J., BAYLESS, V. C. J., and RILEY, WELCH, PHELPS, CORN, GIBSON, and HURST. JJ., concur. DAVISON, J., absent.